Citation Nr: 1034576	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain, claimed as back pain.  


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from December 1998 to 
July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's service-connected low back strain is not productive 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; combined range of motion 
of the thoracolumbular spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low back 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in February 2007 the RO granted 
service connection for lumbosacral strain with an evaluation of 
10 percent effective July 15, 2006.  The Veteran has appealed 
this initial rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A 10 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; combined range of motion of the thoracolumbular spine 
greater than 120 degrees but not more than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; combined range of motion of the thoracolumbular spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  For VA compensation purposes, 
fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008) (the General 
Rating Formula for Diseases and Injuries of the Spine are used 
for conditions which result in symptoms such as pain (with or 
without radiation), stiffness, or aching of the area of the spine 
affected by residuals of injury or disease).  Any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, are to be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion for each 
component of spinal motion provided are the maximum that can be 
used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 10 percent disability evaluation 
is warranted for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A rating 
of 40 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least 4 weeks 
but less than 6 weeks during the past 12 months.  Finally, a 
rating of 60 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  The criteria direct that 
intervertebral disc syndrome be evaluated either on the total 
duration of incapacitating episodes over the past 12 months or 
under either the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment shall be evaluated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) include a September 2002 record 
which showed that the Veteran complained of low back pain after 
she performed physical training.  X-rays taken in January 2004 
showed no fracture, dislocation, or malalignment.  Disc heights 
were preserved and sacroiliac joins and soft tissues were 
unremarkable.  She was diagnosed with lumbago in April 2006.  

In September 2006, the Veteran was accorded a compensation and 
pension (C&P) general examination and a spine examination.  The 
Veteran reported that she began to have low back pain in 2002, 
which was precipitated by physical training.  She reported having 
moderate pain once to six times per week up to one day.  She 
reported severe weekly flare-ups with exercises, running, 
bending, and housework.  She stated that during flare-ups, she 
experienced additional limitation of motion or other functional 
impairment of 50 percent.  She reported that the flare-ups were 
alleviated with medication and rest.  She did not have any 
neurological symptoms nor did she have any bladder or bowel 
complaints.  She was noted to have mild gibbus, kyphosis, list, 
lumbar flattening, lordosis, scoliosis and reverse lordosis.  
However, a lumbar spine film showed no radiographic abnormality.  
The examiner opined that the condition had a moderate effect on 
chores, exercise, sports and recreation.  The Veteran was not 
working but rather was in school.  During the spinal examination, 
the Veteran reported that she had stiffness and pain.  She denied 
fatigue, decreased motion, weakness and spasms.  Physical 
examination found that she did not have spasms, atrophy, 
guarding, pain with motion, tenderness or weakness.  She also did 
not have localized tenderness or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  Her 
posture and gait were normal.  She did not have gibbus, kyphosis, 
list, lumbar flattening, lordosis, scoliosis, or reverse 
lordosis.  The examiner found flexion to 90 degrees with pain 
occurring from 0 to 90 degrees, extension to 30 degrees with pain 
occurring from 0 to 30 degrees, right lateral flexion to 30 
degrees with pain occurring from 0 to 30 degrees, left lateral 
flexion to 30 degrees with pain occurring from 0 to 30 degrees, 
and bilateral rotation to 30 degrees with pain occurring from 0 
to 30 degrees.  She had pain after repetitive use but it did not 
result in additional loss of motion on any type of motion.  Her 
combined range of motion was not less than 120 degrees, even 
taking her pain on motion into account.  

In March 2007, the Veteran reported that she was working and that 
the medications she was taking for her back made her drowsy.  She 
reported that she was not in pain the day of the examination, but 
that she did experience spasms.  She stated that she could only 
slightly bend forward without pain and could not bend backward at 
all.  When she experienced spasms, she would shake and have to 
lie on the ground to restrict movement due to pain.  Although she 
tried to limit her activities, she could also have spasms when 
sitting at her desk at work or home.  In her substantive appeal, 
she also reported that there were times the spasms were so severe 
that she could not get out of bed.  

VA medical records include a June 2007 entry indicating that she 
had radiating back pain to just above the knee.  She had some 
numbness and tingling that sometimes radiated to the big toe on 
the right foot but not all the time.  She had no acute neurologic 
deficit and deep tendon reflexes were normal.   A September 2007 
entry indicated that she had intermittent right toe pain and 
numbness as well as a small right anterior thigh paresthesisas 
that would last 10 to 15 minutes.  Deep tendon reflexes were 
normal bilaterally.  A notation in July 2009 indicated that the 
Veteran reported increasing back pain and that she did have some 
tingling intermittently into both buttocks and down into her 
thighs but no lower.  She denied weakness, and bowel and bladder 
dysfunction.  Physical examination showed that she did not have a 
focal neural deficit.  She complained of pain in the lower lumbar 
area when she bent over.  The results of August 2009 MRI testing 
showed multilevel discogenic degenerative disease, most prominent 
at L4-L5, without significant neural compromise.  

In October 2009, the Veteran was accorded a C&P spine 
examination.  During the examination the Veteran reported that 
her back pain began soon after return to duty when she resumed 
physical training after the birth of her child.  She stated that 
she continued to have low back pain and had numbness in her upper 
left thigh as of three weeks ago.  The Veteran denied a history 
of urinary incontinence, urgency, retention requiring 
catheterization, and frequency.  She also denied nocturia, fecal 
incontinence, obstipation, paresthesias, leg or foot weakness, 
falls, and unsteadiness.  She denied a history of fatigue, 
weakness, and spasms.  She reported a history of stiffness, and 
pain.  She described the pain as a throbbing ache of moderate 
severity and constant duration that occurred daily.  She also 
reported flare-ups on a weekly basis that were severe.  She 
stated that the flare ups lasted for hours and were precipitated 
by excessive exercise, bending or chores.  She estimated that she 
had additional limitation of motion or other functional 
impairment during a flare up of 50 percent.  She denied 
incapacitating episodes.  Inspection of her spine revealed normal 
posture, head position and gait.  There was no evidence of 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, reverse scoliosis,  or thoracolumbar spine ankylosis.  
The examiner found no muscle spasm, localized tenderness, or 
guarding severe enough to be responsible for abnormal gain or 
spinal contour.  Physical examination revealed flexion to 73 
degrees, extension to 25 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 30 degrees, left lateral 
rotation to 21 degrees, and right lateral rotation to 20 degrees.  
The examiner noted objective evidence of pain on active range of 
motion.  He also noted objective evidence of pain and additional 
limitations following repetitive motion.  The examiner noted 
range of motion after repetitive motion as follows:  flexion to 
65 degrees, extension to 25 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 30 degrees, left lateral 
rotation to 20 degrees, and right lateral rotation to 20 degrees.  
Her combined range of motion was not less than 120 degrees, even 
taking her pain on motion into account.  Sensory and motor 
strength examinations of the lower extremities were normal.  Deep 
tendon reflexes were 2+ in the lower extremities with the 
exception of knee jerk which was 1+ bilaterally.  The examiner 
specifically stated that there was NO EVIDENCE of any herniated 
disc disorder of the lumbar spine.   The examiner noted that the 
Veteran was working full time and had not lost any time from work 
in the past year.  The diagnosis was degenerative disc disease 
with low back pain.  There were significant effects on her 
occupational activities due to pain.  The effect of the 
disability was mild on chores, shopping, recreation and 
traveling, severe on shopping, and moderate on exercise.  

The evidence does not show that a rating in excess of 10 percent 
is warranted at any time during the appeal period.  The September 
2006 and October 2009 C&P examinations showed that her combined 
range of motion was not less than 120 degrees, even taking her 
pain on motion, to include on repetitive motion, into account.  
There was no evidence of muscle spasms or guarding severe enough 
to result in an abnormal gait or spinal contour.  Although the 
Veteran has reported that she has spasms and one examiner noted 
that there was mild scoliosis, gibbus, etc., on general medical 
examination, neither the contemporaneous spine examination report 
nor the October 2009 examination confirmed those findings.  
Therefore, the Board finds that the preponderance of the evidence 
is against finding that the Veteran has muscle spasms or abnormal 
guarding severe enough to result in an abnormal spinal contour.  
Although the Veteran reported that she does have spasms she has 
not reported that they result in an abnormal spinal contour.  

The Board also finds that there is no additional limited motion 
that could provide a basis for a higher rating based on pain 
pursuant to 38 C.F.R. §§ 4.40, 4.45 (2009).  While the Veteran 
does have pain on motion, she was able to flex to 65 degrees 
after repetitive use and her combined range of motion was well in 
excess of 120 degrees following repetitive use.  Accordingly, her 
additional limitation of motion due to pain on use is already 
contemplated in the currently assigned 10 percent rating.  She 
reported that she had spasms that were so severe that she had 
difficulty getting out of bed.  She further reported that when 
the pain was moderate that she did not have the range of motion 
to bend down and pick things up without pain radiating.  In 
weighing the lay statements of the Veteran and the medical 
evidence of record, the Board finds that the October 2009 VA 
examination findings outweigh the Veteran's statements.  The 
examination report specifically took into account pain on motion 
and determined that limitation of motion due to pain following 
repetitive use was objectively demonstrated at 65 degrees of 
flexion, 25 degrees of extension, 30 degrees on right lateral 
flexion, 20 degrees on left lateral flexion, and 20 degrees on 
bilateral rotation.  The examiner conducted a complete physical 
examination and also considered the symptoms reported by the 
Veteran.  The Board finds that the medical evidence concerning 
her limitation of motion are most probative as to whether she 
meets the criteria for a higher rating based on limitation of 
motion.  Currently, her signs and symptoms fit squarely in the 
criteria for a 10 percent evaluation as she has limitation of 
motion on repetitive use on flexion to 65 degrees.  Her combined 
range of motion on repetitive use is well above 120 degrees even 
after repetitive use.  In addition, the Board has found that 
spasms and guarding are not severe enough to result in an 
abnormal spinal contour.  The Veteran has reported that she does 
have flare-ups that she estimates would limit her motion an 
additional 50 percent.  However, the Veteran was assessed for 
additional limitation of motion on repetitive use and while she 
did have additional limitation of motion, her range of motion 
squarely fit into the criteria for a 10 percent rating.  The 
Board finds the medical evidence to be most probative concerning 
whether a higher rating is warranted based on limitation of 
motion as her limitations were assessed by the examiners in 
detail.  Additionally, the Veteran reported during the October 
2009 C&P examination that she did not require bedrest in the past 
12 months.  Accordingly, an evaluation is not for consideration 
under Diagnostic Code 5243 for intervertebral disc syndrome.

Moreover, a thorough review of all of the evidence of record does 
not demonstrate that the Veteran has a separate persistent 
neurological manifestation of her disability.  While the Veteran 
reported numbness in her upper left thigh during the October 2009 
examination, the examiner diagnosed the Veteran with degenerative 
disc disease with no mention of radiculopathy.  He further noted 
that the Veteran's motor and sensory systems were normal and that 
the Veteran did not have a herniated disc.  Additionally, while 
the August 2009 MRI showed mild posterior disc bulge at L1-L5, 
the examiner noted that there was foraminal narrowing without 
significant nerve compression.  The objective findings on VA 
examinations do not reflect a persistent impression or findings 
of a neurological impairment associated with the Veteran's 
service-connected disability such that a separate compensable 
evaluation would be warranted.  The Veteran's lay statements 
regarding problems with radiation to her lower extremity have 
been considered, however, radiating pain is considered in 
connection with the general rating criteria.  Moreover, her 
statements are outweighed by the objective evidence of record 
which does not show that she has an objective associated 
neurological abnormality.  

The Board has considered whether staged ratings are warranted 
based on distinct facts showing that different ratings are 
warranted.  However, based on the discussion of the evidence 
above, the Board finds that a higher rating is not warranted for 
any period of time since the effective date of service 
connection.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted in Thun v. Peake, 22 
Vet. App 111, 115-16 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

There is no showing of an exceptional disability picture and the 
level of disability and symptomatology are contemplated by the 
rating criteria.  The Veteran has limitation of motion, pain 
(including radiating pain), and aching, which are all 
contemplated by the rating schedule and the assigned 10 percent 
evaluation.  While the Veteran's service-connected disability was 
noted to have a significant effect on her occupational abilities 
due to pain, such impairment has not been shown to result in 
marked interference with her earning capacity or employment 
beyond that interference contemplated by the assigned evaluation.  
Moreover, the evidence does not show that the condition has 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the Veteran's 
lumbosacral strain is appropriately compensated by the currently 
assigned schedular rating.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In summary, for all of the foregoing reasons, the Board finds 
that a preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the service-connected 
disability.  Accordingly, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
In this case, the RO provided a letter which satisfies these 
criteria in August 2006.  In Dingess, the Court held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91. 
VA had no further duty to notify in this claim once service 
connection was granted.

In June 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Additional VA treatment records were associated with the claims 
folder and a medical opinion was provided on remand.  The VA 
examiner conducted an examination, and provided sufficient 
information to adjudicate the appeal.  

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs and VA medical records have been obtained and associated 
with the claims file.  The Veteran has not provided authorization 
forms that would allow VA to obtain private medical records nor 
has she provided any private medical records directly to VA.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

A disability rating in excess of 10 percent for lumbosacral 
strain, claimed as back pain, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


